Citation Nr: 9920405	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945. 

This case comes before the Board of Veterans' Appeal (Board) 
by means of a May 1998 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased evaluation for the 
veteran's service connected anxiety disorder was denied.  The 
veteran appeals this decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increase rating for an anxiety 
disorder has been developed.

2.  The veteran's anxiety disorder is manifested by periods 
of irritability, anger, and insomnia.

3.  The veteran's symptoms of post-traumatic stress disorder 
are not shown to be indicative of occupational and social 
impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an increased rating, greater than 50 
percent, for an anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well-grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The veteran contends that his anxiety disorder is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for an anxiety 
disorder by means of a June 1948 rating decision, which 
assigned a 10 percent disability rating.   This rating was 
increased to 30 percent by an October 1962 rating action.  A 
rating higher than 30 percent was denied by the Board in a 
March 1963 decision.  In January 1998, the veteran again 
sought an increased rating for his anxiety disorder. Based on 
a review of the evidence associated with the veteran's claims 
folder, including a VA mental health examination in April 
1998, the disability rating was increased to 50 percent 
effective the date of receipt of the veteran's claim for an 
increased rating.  The veteran appeals this latest rating 
action. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders, and specifically the veteran's 
anxiety disorder, are evaluated pursuant to the criteria 
found in the General Rating Formula for Mental Disorders, 
under Diagnostic Code 9400 of the Schedule.  38 C.F.R. 
§ 4.130 (1998).  Under those criteria, a rating of 50 percent 
is warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (1998).

After a review of the evidence, the Board finds that the 
criteria for entitlement to a 70 percent rating are not met 
under the regulations.  The Board finds that the veteran's 
mental disorder does not show occupational and social 
impairment with deficiencies in most areas, nor does the 
evidence show severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, in that the psychoneurotic symptoms are not of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

The report of the most recent VA examination of April 1998 
indicates that the veteran complains of trouble sleeping and 
must take medication to go to sleep.  He indicated that his 
difficulty with sleep first occurred after being injured in a 
combat explosion while in Europe during WWII.  The 
examination report indicates that the veteran stated that he 
had become a nervous wreck with memory problems, hearing 
problems, and severe headaches after this explosion.  Upon 
examination, the veteran's affect was very constricted and 
his mood depressed and labile.  He indicated to the examiner 
that he cries a lot.  He stated that, while he had felt 
depressed for years, he has not wanted to see a doctor or 
talk with his primary care physician about this depression.  
Although he has anxiety, he denies auditory or visual 
hallucinations.  Similarly, while the examiner noted that 
some psychomotor retardation was present, the veteran's 
thinking was coherent and fairly tight in association.  While 
the veteran was found to have paranoid thoughts, these 
thoughts were believed to have been associated to his hearing 
problems.  His memory was found to be fair for all events 
including recent events, and he could remember three names 
out of three and was oriented times four.  Additionally, he 
denied any confusion at night.  The examining physician noted 
that the veteran was able to come to the examination, 
unaided, from a fair distance.  Further, the veteran's 
insight was limited into his problems.  

The veteran indicated that he lives alone and does not have 
many friends.  Likewise, he reports having difficulty getting 
along with people and will avoid crowds of people due to his 
hearing impairment which makes him nervous.  However, this 
difficulty in getting along with others did not prohibit him 
from working at a steel mill until his retirement at the age 
of 64.

The Board finds that the veteran's anxiety disorder is not 
productive of the level of impairment envisioned by a rating 
of 70 percent. The Board finds that the veteran's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
his level of impairment more nearly approximates the criteria 
for a rating of 50 percent.  Accordingly, the Board finds 
that an increased rating, to 70 percent, is not warranted 
pursuant to the criteria for rating an anxiety disorder under 
the regulations.
 
Based on the foregoing discussion, the Board finds that the 
veteran's anxiety disorder is not currently indicative of 
occupational and social impairment manifested by deficiencies 
in most areas, nor is it productive of severe industrial 
impairment.  Accordingly, the Board finds that the criteria 
for an increased rating, greater than 50 percent, for post-
traumatic stress disorder are not met, and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.



ORDER

An increased rating for an anxiety disorder is denied.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

